Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 9-11, 13-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hiramatsu (JP 2007065232).
As to claims 1, 14, 18 (where method steps are not expressly recited, they are inherently provided), Hiramatsu is directed to a cover sheet for a PV panel (abstract and 0001) the cover sheet comprising a transparent substrate and a coating on the substrate (0055), the coating being swuch that the cover sheet is more reflective to light of a first range of wavelength in the infrared than to a second range of the wavelengths in the visible spectrum (0001); wherein the coating comprises alternating layers of first and second materials with the first material having a higher refractive index than the second material and being a transparent conducting oxide (0055).
	Regarding claim 2, the reference teaches the cover being more reflective to light of the first range than if the coating were not present (0001).
	Regarding claim 3, the reference teaches the cover sheet is less reflective to light of the second range than if the coating were not present (0001).
	Regarding claim 4, the reference teaches the coating being arranged such that a layer of the first material is formed on top of the substrate (F1).
	Regarding claims 5-7, the reference teaches the first material being ITO and the second being silicon wherein the coating consists of two layers each of the materials (0009 and 0055).
	Regarding claim 9, the reference teaches the PV panel having an operating range of wavelengths within where light is converted (inherent purpose of functioning PV panel) and the operating range being limited at a longer wavelength end and the second range contains the operating range of majority thereof (majority not defined and paragraph 0001 and purpose of PV is to convert to electricity and claim is met.
	Regarding claim 10, the prior art teaches the same range(s) as instantly recited and therefore the limitaitons of this claim are met.
	Regarding claim 11, the reference teaches the panel having an active surface (incident surface) such that light is converter to electricity (inherent to functioning PV) and the cover shielding the active surface (F1).
	Regarding claim 13, the reference teaches a method of using a cover sheet of claim 1 to reduce reflections in the second range of wavelengths and reflecting light in the fist range (0001 and abs).
	Regarding claims 15-17 and 19-20, the prior art teaches sputtering, EBD, CVD, etc and desired temperature for final product.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiramatsu (JP 2007065232) as applied to claim 1 above.
Regarding claim 8, Applicant is dire3cted above for a full discussion of the reference as applied to claim 1.  
The reference teaches ITO, silica, ITO, silica for the coating but does not explicitly teach the recited thicknesses. The Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see MPEP § 2144.04 (IVA)).
	Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNON M GARDNER whose telephone number is (571)270-5270. The examiner can normally be reached Monday-Friday 5:00am-7:00am; 9:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571.272.1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHANNON M GARDNER/Primary Examiner, Art Unit 1726